VESTENHAVER, J.
Epitomized Opinion
Plaintiff, a citizen and inhabitant of New York, crought this action against defendant, likewise of lichigan, in the common pleas of Cuyahoga county, )hio. Defendant removed it to this court, on the :round of diversity of citizenship. Plaintiff moves o remand it, alleging the court is without jurisdic-ion, as neither plaintiff nor defendant is a resident r citizen of this district.
The motion to remand was denied. The court ex-ilained that by the decision in Lee v. Ry., decided n the U. ,S. supreme court, Jan. 22, 1923, the case >f Ex parte Wiener, 203 U. S. 449, had been over-uled, restoring the law as it was understood prior o the latter decision, namely, that the limitations if the venue sections of the Judicial Code (U. S.) lo not apply to the removal of causes on the ground if diversity of citizenship. Gen. Invest. Co. v. Ry., 3: S. supreme court, Nov. 27, 1922, cited.
.The action is in equity, and an order will be entered transferring it to the equity side of the ourt.